Citation Nr: 0513224	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  96-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hearing loss disability of the right ear.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for sexual dysfunction as a result of 
treatment by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the New York, New York VA Regional Office (RO).

The Board notes that in November 1997, the veteran was 
provided a Supplemental Statement of the Case (SSOC) on the 
issue of entitlement to service connection for skin 
disability, including as a result of exposure in service to 
Agent Orange.  In a cover letter sent with the SSOC, the 
veteran was informed of the requirement that he submit a 
substantive appeal if he desired appellate review with 
respect to this issue.  This issue was not thereafter 
addressed in any written documentation received from the 
veteran or his representative.  By letter dated in November 
2004, the RO informed the veteran that no substantive appeal 
had been received with respect to the issue of entitlement to 
service connection for skin disability, including as a result 
of exposure in service to Agent Orange.  The veteran did not 
respond to this letter.  Therefore, the Board has concluded 
that the veteran is not currently seeking appellate review 
with respect to this matter.

The Board also notes that in May 1996, the veteran perfected 
an appeal of the issue of entitlement to an increased rating 
for left knee disability, currently rated as 20 percent 
disabling.  Thereafter, by rating decision dated in November 
1997, the RO granted an increased, 30 percent rating for the 
veteran's service-connected left knee disability.  There is 
nothing in the record indicating that the grant of a 30 
percent rating has satisfied the veteran's appeal with 
respect to the claim for an increased rating for left knee 
disability, nor does the record show this issue was addressed 
in the written argument submitted by the local representative 
in February 2003 and January 2005.  Furthermore, this issue 
was not certified for appellate consideration by the Board.  
Accordingly, the issue of entitlement to an increased rating 
for left knee disability is referred to the RO for 
appropriate action.

By a February 2003 statement, the veteran's representative 
raised the issue of entitlement to service connection for 
hearing loss disability of the left ear.  Since this issue 
has not been developed for appellate review, it is referred 
to the RO for appropriate action.

REMAND

In December 2004, the veteran was afforded a VA examination 
in response to his claim for compensation under 38 U.S.C.A. 
§ 1151.  The examiner noted that a review of the veteran's 
medical records failed to document any complaints of sexual 
dysfunction during numerous visits to VA clinics and 
hospitals.  Upon examination, the penis was grossly normal, 
with no physical residuals status post-TURP and circumcision.  
The diagnoses included erectile dysfunction.  The examiner 
opined:

It is not likely that the veteran's 
erectile dysfunction is the result of the 
TURP done in 1995 or of a cystoscopy.  
The veteran does not have any 
documentation of this complaint in his 
medical records.

The Board notes that a "likely" causal relationship between 
VA treatment and the diagnosed erectile dysfunction is not 
necessary for the veteran to prevail.  In this regard, the 
Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Consequently, the VA medical opinion is not adequate for 
adjudication purposes.  

The Board further notes that in March 2005, after the claims 
folders were received at the Board, the veteran submitted a 
timely request for a Board hearing at the RO.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The claims folders should be returned 
to the VA physician who examined the 
veteran in December 2004.  The physician 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that sexual dysfunction was 
caused or chronically worsened by VA 
treatment.  The supporting rationale for 
the opinion must also be provided.  If 
the physician who examined the veteran in 
December 2004 is no longer available, the 
required opinion should be obtained from 
another physician with appropriate 
expertise.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim 
compensation under the provisions of 38 
U.S.C.A. § 1151 for sexual dysfunction as 
a result of treatment by VA.  If 
additional evidence pertinent to the 
claim for a compensable evaluation for 
hearing loss in the right ear is 
received, the RO or the AMC should also 
readjudicate that claim.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, an SSOC should be 
issued to the veteran and his 
representative and the veteran should be 
scheduled for a Board hearing at the RO 
in accordance with applicable procedures.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



